Exhibit 10.1
 
EXECUTION VERSION
 
FOURTH AMENDMENT, dated as of March 19, 2008 (this “Amendment”) to the Credit
Agreement (2006-B), dated as of December 15, 2006 (as heretofore amended, the
“Agreement”), by and among AIRCASTLE LIMITED, an exempted company organized and
existing under the laws of Bermuda (“Parent”), AIRCASTLE HOLDING CORPORATION
LIMITED, an exempted company organized and existing under the laws of Bermuda
(“AHCL”), AIRCASTLE IRELAND HOLDING LIMITED a limited liability company
incorporated in Ireland (“AIHL”, and together with AHCL, the “Borrowers”),
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”)
and certain lenders from time to time parties thereto.  Capitalized terms used
but not otherwise defined in this Amendment shall have the meanings set forth in
the Agreement and the rules of interpretation set forth therein shall apply to
this Amendment.


W I T N E S S E T H:
 
WHEREAS, Parent, the Borrowers, the Lenders and the Administrative Agent are
parties to the Agreement;
 
WHEREAS, the Borrowers have requested that the Lenders amend the Agreement, as
more fully described herein; and
 
WHEREAS, the Lenders are willing to agree to such amendment, but only upon the
terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
                         1.      Amendment to Section 1.1 of the Agreement.
 
         (a)     Section 1.1 of the Agreement is hereby amended by amending and
restating the following defined terms:
 
             (i)      “Applicable Margin” means:
 
               (a)     with respect to the Eurodollar Rate, 2.00%; and
 
               (b)     with respect to the Base Rate, 1.00%;
 
             (ii)     “Stated Termination Date” means December 11, 2008; and
 
             (iii)    “Total Revolving Credit Commitment” means a principal
amount equal to (a) on any date occurring before June 30, 2008, $150,000,000,
(b) on any date occurring on or after June 30, 2008 to and including August 30,
2008, $100,000,000, (c) on any date occurring on or after August 31, 2008, to
and including September 29, 2008, $80,000,000, (d) on any date occurring on or
after September 30, 2008, to and including October 30, 2008, $60,000,000 and (e)
on any date occurring on or after October 31, 2008, $40,000,000, in each case as
may be reduced from time to time in accordance with Section 2.7.
 
 
 

--------------------------------------------------------------------------------


 
 
         (b)     The following term is added to Section 1.1 of the Agreement:
 
             (i)      “Fourth Amendment” means the Fourth Amendment dated as of
March 19, 2008 to the Agreement, among Parent, the Borrowers, the Lenders and
the Administrative Agent.
 
        (c)      Exhibit A to the Agreement is amended and restated in its
entirety as set forth in Exhibit A hereto.
 
2.       Outstanding Loans.  Upon the effectiveness of this Amendment, (a) the
Borrowers shall be deemed to have repaid, immediately prior to the effectiveness
of this Amendment, to the Lenders an amount equal to $45,000,000, which amount
represents the total amount of outstanding Loans existing as of such time,
(b)  JPMorgan Chase Bank, N.A. and Citicorp North America, Inc., as Lenders,
shall be deemed to have made, as of the effectiveness of this Amendment, Loans
to the Borrowers in the amount of $45,000,000, each in the amount of its pro
rata share, determined according to such Lender’s Applicable Commitment
Percentage of such Loans and (c)  each of JPMorgan Chase Bank, N.A. and Citicorp
North America, Inc., as Lenders, shall pay to Bear Stearns Corporate Lending
Inc. its Applicable Commitment Percentage of the $15,000,000 in principal amount
owing to Bear Stearns Corporate Lending Inc. as of the date hereof under the
Agreement.
 
3.       Bear Stearns.  Bear Stearns Corporate Lending Inc. shall be a party to
the Agreement solely to confirm that, as of the effectiveness of this Amendment:
(a) it has no further obligation to make Loans under the Agreement, (b) it has
no further right to receive repayment of principal of any Loans made under the
Agreement (other than the amount to be paid to it by JPMorgan Chase Bank, N.A.
and Citicorp North America, Inc. pursuant to Section 2 (c) above) , (c) the
Applicable Commitment Percentage applicable to it is zero and (d) it is no
longer a Lender under the Agreement.
 
4.       Fees.  Upon the effectiveness of this Amendment, the Borrowers shall
pay to each Lender a one time fee equal to 0.25% of such Lender’s Revolving
Credit Commitment as of such date.
 
5.       Effectiveness.  This Amendment shall become effective upon the
execution of this Amendment by the duly authorized representatives of the
Parent, the Borrower and the Lenders.
 
6.       Fees and Expenses.  The Borrower shall pay all accrued and unpaid fees,
costs and expenses in connection with this Amendment and the transactions
contemplated thereby to the extent then due and payable, together with the
reasonable legal fees and expenses of the Administrative Agent.
 
                         7.       Continuing Effect of Loan Documents.  This
Amendment shall not constitute an amendment or waiver of any provision of the
Agreement not expressly referred to herein and shall not be construed as an
amendment, waiver or consent to any further or future action on the part of the
Credit Parties that would require an amendment, waiver or consent of the Lenders
or Administrative Agent.  Except as expressly amended hereby, the provisions of
the Agreement are and shall remain in full force and effect.
 
 

--------------------------------------------------------------------------------


 
 
                         8.       Counterparts.  This Amendment may be executed
by one or more of the parties hereto on any number of separate counterparts
(including by facsimile), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument
 
 
                         9.       Severability.  Any provision of this Amendment
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
                         10.     Integration.  This Amendment and the other Loan
Documents represent the agreement of the Credit Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
                         11.     GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



 
AIRCASTLE LIMITED, as Parent
             
By:
/s/ Ron Wainshal    
Name:  Ron Wainshal
   
Title:  Chief Executive Officer

 

 

 
AIRCASTLE HOLDING CORPORATION LIMITED, as Borrower
             
By:
/s/ Ron Wainshal     
Name:  Ron Wainshal
   
Title:  Chairman and Chief Executive Officer

 

 

 
AIRCASTLE IRELAND HOLDING LIMITED, as Borrower
             
By:
/s/ Ron Wainshal     
Name:  Ron Wainshal
   
Title:  Director



 
 

--------------------------------------------------------------------------------


 

 



 
JPMORGAN CHASE BANK, N.A., as Agent and as a Lender
             
By:
/s/ Matthew H. Massie     
Name:  Matthew H. Massie 
   
Title:  Managing Director



 

--------------------------------------------------------------------------------



 





 
BEAR STEARNS CORPORATE LENDING INC., as a Lender
             
By:
/s/ Linda A. Carper     
Name:  Linda A. Carper
   
Title:  Vice President



 
 
 

--------------------------------------------------------------------------------



 



 
CITICORP NORTH AMERICA, INC.,
as a Lender
             
By:
/s/ Thomas Hollahan     
Name:  Thomas Hollahan
   
Title:  VP






--------------------------------------------------------------------------------








EXHIBIT A


Applicable Commitment Percentages







 
Revolving Credit
Applicable Commitment
Lenders
Commitment
Percentage



on any date occurring before June 30, 2008:


JPMorgan Chase Bank, N.A.
$75,000,000
50.00%
Citicorp North America, Inc.
$75,000,000
50.00%



on any date occurring on or after June 30, 2008 to and including August 30,
2008:


JPMorgan Chase Bank, N.A.
$50,000,000
50.00%
Citicorp North America, Inc.
$50,000,000
50.00%



on any date occurring on or after August 31, 2008, to and including September
29, 2008:


JPMorgan Chase Bank, N.A.
$40,000,000
50.00%
Citicorp North America, Inc.
$40,000,000
50.00%



on any date occurring on or after September 30, 2008, to and including October
30, 2008:


JPMorgan Chase Bank, N.A.
$30,000,000
50.00%
Citicorp North America, Inc.
$30,000,000
50.00%



on any date occurring on or after October 31, 2008:


JPMorgan Chase Bank, N.A.
$20,000,000
50.00%
Citicorp North America, Inc.
$20,000,000
50.00%




